MEMORANDUM **
Roberto Robles-Robles appeals from the 46-month sentence imposed following his guilty plea conviction for unlawful reentry of a deported alien, in violation of 8 U.S.C. § 1326. Robles-Robles acknowledges that his argument, that Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000) prevented the application of the maximum penalty under 8 U.S.C. § 1326(b)(2) because he did not admit to having previously committed an aggravated felony, is foreclosed by United States v. Pacheco-Zepeda, 234 F.3d 411 (9th Cir.2000), cert. denied, — U.S.-, *660121 S.Ct. 1503, 149 L.Ed.2d 388 (2001). Robles-Robles raises the contention solely to preserve it in the event the Supreme Court decides differently in the future. Thus, we do not consider it further.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.